Citation Nr: 1012708	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from October 1987 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington, which granted service connection for 
PTSD and assigned a 40 percent rating, effective December 
16, 1998.  In a subsequent rating decision, the RO granted 
an increased rating of 70 percent, effective December 16, 
1998.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in October 2009.  A transcript of the 
hearing has been associated with the claims file.


FINDING OF FACT

PTSD is shown to be manifested by a disability picture that 
more closely approximates that of total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the VCAA is 
necessary.

Factual Background

A September 1998 functional capacity assessment indicates 
that the Veteran could carry out very short and simple 
instructions as well as detailed instructions; the examiner 
also indicated that he could maintain attention and 
concentration for extended periods and perform activities 
within a schedule.  She noted that he was able to work in 
coordination or proximity to others without being distracted 
and that he had the ability to make simple work related 
decisions.  She found that he could complete a normal work 
day, had the ability to ask simple questions or request 
assistance, maintain socially appropriate behavior, respond 
appropriately to changes, be aware of normal hazards and 
take appropriate precautions, travel in unfamiliar places, 
and set realistic goals.  She found that he was moderately 
limited in interacting appropriately with the general 
public, accepting instructions and responding appropriately 
to criticism, and getting along with coworkers or peers 
without distracting them or exhibiting behavioral extremes.  
She indicated that he was doing better on medication and 
that he attended alcoholics anonymous four times per week.  
She also noted that he was caring for his two children and 
that he was calm and pleasant, with improved emotional 
stability.  She noted that the Veteran's primary limitations 
were in the area of social interaction, indicating that 
characterological features and oversensitivity rendered him 
unsuitable for working directly with the public.  He 
predicted that he would likely have difficulty tolerating 
intrusive and critical supervision, although recent evidence 
indicated improved impulse control and better emotional 
stability.  

An October 1998 treatment report produced by J.A., Ph.D. 
indicates and impression of antisocial personality disorder 
with sadistic features, anxiety disorder not otherwise 
specified, rule out PTSD, alcohol dependence early full 
remission in a controlled environment, and cocaine 
dependence early full remission in a controlled environment.  

Records from American Behavioral Health Systems include an 
undated report indicating a reported history of poor object 
relations with sociopathic tendencies.  The Veteran reported 
textbook symptoms of PTSD secondary to severe chaotic 
troubling events in life.  The provider noted that the 
Veteran's manifestations of a primary severe development of 
structural personality difficulties and sociopathic 
behaviors had contributed to his current PTSD and anxiety.  
A November 1998 discharge summary indicates diagnoses of 
polysubstance dependence, alcohol dependence, cocaine 
dependence, inhalant dependence, nicotine dependence, and 
tranquilizer dependence.  

In February 2000, a psychological evaluation was conducted 
for the Washington State Department of Vocational 
Rehabilitation.  The Veteran described his developmental 
years, noting that his father was alcohol dependent, and 
that he was often involved in physical altercations with his 
brothers, the Veteran's uncles.  The Veteran related that he 
took his first drink at about age 10 or 11.  He reported 
that he had difficulty in school and that he involved 
himself in activities such as sniffing glue and other 
inhalants.  He indicated that during his early adolescence 
he had 32 charges of theft brought against him, and that he 
was also often picked up for sniffing glue and taken to the 
youth center.  He stated that he was eventually placed in 
reform school for two years.  Following that, he reported 
that he married his high school girlfriend after finding out 
that she was pregnant, and that he was sober for a number of 
years.  He indicated that he eventually started using 
cocaine and alcohol and that the combination of those 
substances produced a great deal of rage in him.  He 
reported that he was last gainfully employed in 1996 as a 
bench mechanic, but that he was not able to keep up with his 
performance due to his crack and alcohol use.  He indicated 
that his wife had left him a few years previously, and that 
he had beaten up the man with whom she was having an affair 
and was charged with assault and burglary.  He reported that 
he had had seven charges of driving while intoxicated and 
had spent time in jail due to those charges.  During his 
incarceration, he underwent treatment during which PTSD was 
assessed; he related that he had been drinking to deal with 
paranoia.  The examiner noted that the Veteran had 
undertaken studies as a dental technician.  The Veteran 
complained of depression, noting that he had become 
depressed over difficulty at school.  On mental status 
examination the Veteran interacted well with the examiner; 
the examiner did note that he seemed hypersensitive to any 
hint that he was not treated deferentially, and that his 
history made it clear that he could explode at any moment in 
ways that are extremely assaultive and dangerous.  The 
Veteran displayed no problems with sustained concentration 
and attention during the session.  Following testing, the 
diagnoses were reading disorder, disorder of written 
expression, mathematics disorder, PTSD, intermittent 
explosive behavior disorder, major depression, and 
antisocial personality disorder.  The Veteran's Global 
Assessment of Functioning (GAF) score was 49.  The examiner 
summarized by stating that the Veteran presented with a 
plethora of psychological disorders that should be 
considered as attempts were made to assist him in his 
efforts to resolve his vocational predicament.  He 
considered not only the Veteran's PTSD but his other Axis I 
disorders in concluding that additional vocational 
counseling was necessary.

On VA examination in March 2000, the examiner noted Dr. A.'s 
initial evaluation of antisocial personality disorder, 
anxiety disorder, and alcohol and cocaine dependence.  He 
noted that over a period of months, Dr. A. had adjusted the 
diagnosis to include PTSD.  The Veteran denied traumatic 
events during childhood.  He claimed to have had a few 
friends and only few physical altercations.  The examiner 
noted, however, that there was a large scar across his 
throat from being hit over the head with a beer bottle and 
slashed in the throat by the man who broke the bottle over 
the Veteran's head.  The Veteran reported that his school 
performance was quite poor and that he was placed in special 
education because of an apparent learning disability.  He 
indicated that he was a poor historian due to memory 
problems caused by severe alcohol abuse.  He stated that he 
used alcohol excessively from discharge from service until 
1998, when he became sober.  He indicated that he had held 
seven regular full time jobs since his discharge from 
service, though he was unable to recall names and periods of 
time for employment.  He noted that he had been fired each 
time for unacceptable anger expression on the job or poor 
performance.  He stated that his last job was with Boeing 
and that it lasted for two months, ending in 1996 due to 
poor performance.  He reported that he had not engaged in 
outright physical altercations with others.  He did report a 
burglary charge after he broke down the door of a man's 
house and also indicated that he had about 11 driving while 
intoxicated (DWI) charges.  He noted that he was sent to 
treatment in 1998 due to the DWI charges.  He stated that he 
was in treatment for three months with Dr. A.  Regarding his 
symptoms, the Veteran reported major problems with anger, 
stress, anxiety, social withdrawal, and mistrust of others.  
He stated that the problems became less significant once he 
got off substances and started taking medications prescribed 
through VA.  He reported that his daily activities included 
being the primary caregiver for his sons, and he expressed a 
considerable commitment to attending vocational school.  He 
stated that he also attended daily alcoholics anonymous 
meetings.  He denied suicidal ideation.  

On review of a social industrial survey, the examiner noted 
the Veteran's reports of earlier traumatic experiences, to 
include the incident when another man broke a bottle over 
his head and scarred his neck.  The Veteran also reported 
that following his discharge from service, his brother's 
best friend died when he and the friend fell over a cliff.  
The Veteran endorsed disturbing recollections about past 
incidents and vivid dreams.  He stated that he avoided 
thoughts, memories, and recollections about disturbing 
traumatic experiences and avoided movies that would 
stimulate such memories.  He noted that he kept to himself 
and avoided contact with others.  The examiner noted 
symptoms of increased arousal, including a long standing 
problems with sleep disturbance.  He also indicated that he 
had difficulty concentrating and focusing, and that he got 
angered easily.  He endorsed hyperalertness and 
hypervigilance.  He stated that being in crowds stimulated 
considerable anger and irritability.  

On mental status examination, the Veteran was very tense and 
nervous, and appeared to have significant underlying 
irritability.  His legs shook significantly at times while 
talking about disturbing events.  The examiner noted that 
the Veteran was a tense, dysphoric man who appeared to be 
quite fragile emotionally and have very poor control over 
his aggressive and angry impulses.  He rated his depression 
as 7/10 and reported several suicide attempts about five 
years previously, after his common law wife left him.  The 
examiner concluded that the Veteran had severe PTSD 
difficulties associated with multiple traumatic experiences, 
and that it appeared that his anger and aggressive 
difficulties were worsened by his service.  He also noted 
that the Veteran had major depressive disorder closely 
linked to his PTSD, and that he had problems with polydrug 
abuse and alcohol abuse, both appearing to have been in 
remission with the exception of two apparently brief slips 
with alcohol abuse.  He indicated that the Veteran's 
personality functioning had been compromised significantly 
by personality disorder associated with significant 
antisocial features.  He concluded that the Veteran's 
experiences in service appeared to have aggravated his 
problems in dealing with anger and aggression and determined 
that the service-related difficulties did cause at least 
considerable adverse impact with regard to his vocational 
adaptability.  The assessment was PTSD, severe; major 
depressive disorder related to PTSD; and personality 
disorder with antisocial features.  The Veteran's GAF score 
was assessed as 30-35, and the examiner noted that the 
Veteran had major impairment in work relations and 
significant social impairment.

A May 2000 treatment note from Compass Health indicates 
diagnoses of dysthymia and antisocial personality disorder.  
The Veteran's GAF score was 50.  The provider noted that the 
Veteran had dramatically improved in the previous one and a 
half years and that his coping skills had improved.  

In October 2000 the March 2000 VA examiner indicated that 
the overall amount of the Veteran's PSTD attributed to his 
pre-service stressors was 25 percent, to the in-service 
stressor 50 percent, and to post-service stressors 25 
percent.  He concluded that the service-related difficulties 
alone appeared to cause total inability to gain or sustain 
competitive employment.

In an October 2000 letter J.H.D., M.D indicated that the 
Veteran had initially been seen in November 1998 for 
problems with depression, PTSD, and alcohol dependence; and 
that he was seen concurrently through Compass Health.  Dr. 
D. opined that the Veteran's personality disorder, including 
impulse control and anger problem, interfered with his 
employability to the extent that he might be unemployable.

A January 2001 record by Dr. D. indicates that the Veteran 
had run out of medication and had several days of high 
alcohol consumption, then assaulted several police officers.  

A May 2001 VA psychiatry emergency services record indicates 
that the Veteran was referred to the PTSD program at the 
Seattle VAMC and would be admitted in July.  

The Veteran was hospitalized at a VA facility in June and 
July 2001.  The diagnoses were PTSD, alcohol dependence, 
depression not otherwise specified, and borderline 
personality disorder.  The reason for admission was noted to 
be nightmares and suicidal feelings.  The Veteran endorsed 
isolation, assault of policemen, nightmares, and anger 
problems.  He also endorsed visual homicidal hallucinations 
and paranoid thoughts.  He described poor attention span, 
concentration problems, poor memory, and increased appetite.  
He admitted to drinking three six-packs per day, and a 
couple pints of whiskey per week, noting that his last drink 
was the previous night.  He also admitted to cocaine and 
heroin use a couple of weeks previously.  Current symptoms 
of withdrawal included hand tremors.  The Veteran denied 
suicidal ideation.  He appeared groggy, but admitted that he 
took valium just prior to admission.  

The discharge summary notes the Veteran's report of heavy 
drinking for the month prior to admission.  The Veteran also 
reported taking more psychotropic medication than 
prescribed.  While he denied suicidal ideation, he admitted 
to suicidal thoughts without a plan.  He reported two 
suicide attempts in the previous year.  He reported 
insomnia, anhedonia, feelings of guilt and hopelessness, 
fatigue, decreased concentration, and discrete manic 
episodes.  He endorsed anxiety and panic attacks, with the 
last attack being five months previously.  He reported a 
longstanding history of auditory hallucinations and denied 
visual  hallucinations.  He endorsed paranoid ideation.  On 
admission mental status examination, the Veteran was 
oriented.  His mood was flat, depressed, and anxious.  He 
appeared intoxicated and walked with an ataxic gait.  His 
insight and judgment were impaired.  His GAF score on 
admission was 30.  The description of the hospital course 
indicates that the Veteran was placed on alcohol withdrawal 
protocol and that due to a longstanding use of and 
dependence on Xanax, an attempt was made to change that 
medication.  Prior to discharge, he reported improved 
ability to socialize, interact appropriately with others and 
endure the anxiety provoked by being in public in crowded 
places.   His mood was better, and he made some good bonds 
with fellow Veterans and staff.  His condition at discharge 
was noted to be stable and improved.  His GAF score on 
discharge was 40.

A November 2001 SSA disability determination indicates that 
the primary diagnosis upon which disability benefits were 
based was personality disorder.  The secondary diagnosis was 
anxiety related disorders.  

A VA treatment record dated in September 2002 indicates the 
Veteran's report of a significant increase in his anxiety 
due to his truck being stolen and having to deal with the 
police.  He endorsed problems with nightmares and flashbacks 
and stated that he had been getting three to four hours of 
sleep per night.  He was pleasant and cooperative.  He 
denied suicidal and homicidal ideation, and no paranoia or 
delusions were noted.  His affect was constricted.  No 
hallucinations were noted.  Insight and Judgment were fair.  
The assessment was PTSD, alcohol dependence in partial 
remission, benzodiazepine dependence, and borderline 
personality disorder.  the Veteran's GAF score was 50.  

The Veteran was again hospitalized at a VA facility in March 
2003, for eight days.  The history indicates that the 
Veteran had been reasonably functional on an extensive 
psychotropic regimen until four months previously when he 
was pulled over for speeding.  He was jailed after becoming 
anxious and combative, but denied being intoxicated at the 
time.  He reported that since then, he had experienced an 
increase in nightmares, flashbacks, and avoidance.  He also 
complained of increasing anger and rage, but denied 
homicidal ideation.  The provider noted that although he 
presented for PTSD treatment, he was told that he would have 
to undergo dual diagnosis treatment for alcohol dependence 
first.  The Veteran reported a history of suicide attempts, 
stating that the first was an attempt by drowning, then by 
hanging, and that he had most recently attempted overdose on 
heroin in 2001.  Upon admission, he was extremely agitated, 
anxious, tremulous, and angry.  Medications were restarted, 
which resulted in the Veteran becoming less anxious, 
agitated, and isolative.  At discharge, he was noted to be 
agitated, anxious, and angry.  His affect was wide and 
congruent with his mood.  His thought process was linear and 
logical.  His insight was fair to good and his judgment was 
fair.  The discharge GAF score was 50.

An additional VA examination was carried out in April 2003.  
The Veteran's chief complaint was flashbacks of being choked 
by his drill instructor in service.  He additionally 
complained of guilt, anger, depression, sleep disturbance, 
nightmares, isolation, intrusive thoughts, panic attacks, 
exaggerated startle reaction, poor concentration, 
hallucinations, and a need to avoid cues which would bring 
on the symptoms.  He noted a marked sleep disturbance, with 
intrusive thoughts about the trauma while he was trying to 
get to sleep.  He indicated that he was awakened by 
nightmares.  He complained of severe depression with 
suicidal thoughts, noting that he had made a number of 
suicide attempts in the past.  He described feelings of 
hopelessness and worthlessness.  He described problems with 
anger of many years' duration, noting that he threw a wrench 
at an employer in 1996.  He also described anxiety problems 
which sometimes manifested in panic attacks.  He related 
that he had panic attacks about four times per week.  He 
endorsed an exaggerated startle reaction and avoidance of 
anything that was violent.  He related that his parents 
called him daily and that they checked in on him and 
assisted him in caring for his sons.  Regarding substance 
use history, he indicated that his last drink was 23 days 
previously and that he used cocaine eight months previously.  
On mental status examination, the Veteran was shaking 
constantly.  H was tearful at times.  He was alert and 
oriented.  He was cooperative.  His speech was of normal 
rate and rhythm with volume being slightly decreased.  His 
mood was markedly depressed and his affect was mood 
congruent.  He was of average intelligence.  The diagnoses 
were PTSD, chronic, severe; panic disorder with agoraphobia, 
moderate; dysthymia, severe; alcohol dependence in early 
remission; and history of poly substance abuse in full 
remission.  The examiner note that there was no Axis II 
diagnosis, but that the Veteran had borderline and 
antisocial traits.  The GAF score was 40.  The examiner 
noted that although the Veteran was considered competent for 
VA purposes, he was markedly impaired and unemployable.  He 
also noted that the Veteran was at risk for suicide.  He 
agreed with the previous examiner's breakdown of relative 
importance of the stressors, but noted that the military 
trauma with the history of being choked involved the neck, 
where the Veteran had his throat cut in his pre-military 
life.  He therefore related his belief that the military and 
pre-military trauma should be seen as one, and he therefore 
assigned 75 percent of the disability to the military 
related trauma.  

A June 2004 VA treatment note reflects the Veteran's report 
that he was living at the Seadrunar facility undergoing 
substance abuse treatment.  He expressed concern that he 
would not be able to function independently.

A VA assessment dated in July 2004 includes a complete 
discussion of the Veteran's history.  He reported that he 
required follow up after completing an intensive inpatient 
program.  Subsequently in July 2004 a GAF score of 45 was 
assessed.

In an August 2004 statement the Veteran reported that he had 
severe nightmares and often woke up seeing things at the end 
of his bed.  He noted that his emotions swung from one 
extreme to another and that his memory was very poor.  He 
stated that he often forgot to do simple things such as 
showering or shaving.  He related that suicide often crossed 
his mind.  He indicated that his temper got out of control 
on a regular basis and that he was withdrawn from social and 
personal relationships including family.  He stated that he 
was prone to commit violent acts toward authority figures.

An August 2004 letter from Akers Counseling, PSC indicates 
that the Veteran struggled with numerous PTSD symptoms 
including trust and relationship issues, problems securing 
and maintaining gainful employment, severe problems with 
authority, angry outbursts, low energy, hopelessness, and 
depression.  The authors indicated that the Veteran had just 
completed an extensive inpatient treatment program for 
substance dependence at Seadrunar, which he began in January 
2004.  They noted that he suffered from sleep disturbance, 
night sweats, and disturbing dreams.  They observed that he 
led an isolated life except for when his teenage sons were 
home.  The diagnoses were PTSD, major depression, alcohol 
dependence in early full remission, and anxiolytic 
dependence in early full remission.  They noted that no Axis 
II diagnosis was presented.  They assessed a GAF score of 
35.

An October 2004 letter from the Veteran's providers at the 
PTSD Outpatient Clinic at the Seattle VA Medical Center 
indicates that the Veteran's condition was permanent and 
severe.  They related that the Veteran had not been able to 
obtain any form of competitive employment since prior to his 
involvement in treatment at the clinic, and that he was 
unemployable.

In December 2004 the Veteran was hospitalized at a VA 
facility with complaints of increased depression and anxiety 
since being in a fight with his ex-wife's boyfriend.  He 
reported increased insomnia, agitation, nightmares, 
intrusive memories of trauma, and some suicidal ideation.  
Mental status examination revealed agitation with shaking 
legs.  The Veteran was cooperative and his speech was quiet 
and benign.  Thinking was sparse and coherent with no acute 
psychosis, although the Veteran did state that he had 
experienced some auditory hallucinations of dead spirits 
talking to him prior to admission.  Mood was sad and anxious 
and affect was constricted.  There were some thoughts of 
suicide but the Veteran stated that he felt in control and 
he contracted for safety.  He was oriented and had intact 
general memory.  The diagnosis was an acute exacerbation of 
chronic PTSD and dysthymia.  

The Veteran was again hospitalized at a VA facility in 
February 2005, for eight days.  On admission his GAF score 
was 32.  The discharge summary notes that the Veteran had 
experienced an exacerbation of his PTSD symptoms when police 
officers came to his house to talk to his son.  Since then, 
the Veteran reported increased frequency and intensity of 
intrusive recollections, dissociative re-experiencing 
episodes with olfactory and visual hallucinations, 
physiological distress, nightmares, chronic insomnia, 
irritability, hypervigilance, and social isolation.  He also 
reported increased severity of depression and suicidal 
ideation, noting that he had considered shooting himself but 
that his parents had locked up his guns in their home so he 
had no access to them.  The provider noted that the Veteran 
was initially very anxious and hypervigilant with 
significant psychomotor agitation and pronounced stuttering 
while speaking.  He described having a panic attack 
immediately prior to entering the unit because a woman had 
touched his hair.  He complained of significant nightmares.  
He continued to be quite anxious and hypervigilant 
throughout his stay, but much improved from admission.  He 
was able to tolerate going to the movies and staying for the 
entire show.  He reported that he had a panic attack, but 
that he was able to decrease his symptoms by practicing 
relaxation exercises and moving to the back of the theater.  
He also demonstrated knowledge of other coping skills.  His 
mood improved and he showed more positive affect.  The 
discharge diagnoses were PTSD, polysubstance dependence, and 
depression not otherwise specified.  The discharge GAF score 
was 41.

A February 2005 letter from Akers Counseling PSC indicates 
that the Veteran had been a client since July 2004.  The 
author opined that the Veteran's trust issues, overwhelming 
fear of authority, anxiety, depression, and inability to 
secure and maintain employment were related to in-service 
trauma.

The Veteran was admitted to the PTSD track of a VA 
domiciliary in April 2005.  His GAF score on admission was 
35.  He was referred so that he would be in a structured and 
supportive environment while focusing on PSTD issues.  He 
actively participated in groups and psychoeductional 
classes.  At discharge in May 2005, the Veteran was noted to 
be stable.  The discharge diagnoses included PTSD, psychosis 
not otherwise specified, alcohol dependence in remission, 
cocaine dependence in current remission, and continuous 
nicotine dependence.  The discharge GAF score was 45.  

The Veteran was in a VA PTSD domiciliary from August to 
September 2006.  The discharge diagnoses were PTSD, 
psychosis not otherwise specified, alcohol dependence in 
remission, cocaine dependence in remission, and nicotine 
dependence in remission.  

In December 2007, the Veteran reported that his mood and 
sleep were stable.  He reported that he had good control 
over his anxiety and was able to tolerate being in social 
situations that were previously intolerable, to include 
being in public and shopping.  He reported that he was not 
currently active in psychotherapy but that he attended 
periodic alcoholics anonymous meetings and was going to 
church weekly, which he felt was integral to his continued 
stability.  He reported that he had started an exercise 
program in response to having gained considerable weight.  
He indicated that he was living with his ex-wife who was 
under house arrest for her fourth driving while intoxicated 
charge.  He indicated that he saw his adult daughter and 
grandchildren on Sunday at church.  Mental status 
examination revealed mild psychomotor agitation.  Eye 
contact was good, and speech was of normal volume, with 
organized and coherent content.  His affect was mildly 
anxious, but he reported that his mood was good and stable.  
There were no psychotic symptoms and no evidence of suicidal 
or homicidal ideation.  

An additional December 2007 treatment record indicates that 
the Veteran was helping a friend remodel his kitchen and 
bathroom.  The Veteran reported that he went to church 
regularly, taking his young grandsons.  The assessment was 
chronic PTSD.  The provider noted that it was stable on the 
Veteran's current medications and that his stress level was 
much decreased with his family members out of the home.

In January 2008 the Veteran presented with mild psychomotor 
agitation.  His speech was of normal volume and content was 
organized and coherent.  His affect was mildly anxious and 
he reported that his mood was pretty good.  There were no 
psychotic symptoms and no current suicidal or homicidal 
ideation.  

In June 2008 the Veteran reported the death of his ex-wife 
two weeks previously.  He noted that shortly thereafter, he 
relapsed to alcohol use for eight days.  He reported some 
passive suicidal ideation but denied plan and intent.  No 
psychosis was evident.  The assessment was complicated 
bereavement, depression, PTSD and recent brief relapse to 
alcohol abuse.  The provider noted that the recent traumatic 
loss had precipitated relapse to substance use and intense 
emotional distress.  Four days later the Veteran reported 
that he was spending more time with supportive friends and 
family.  The provider indicated that the Veteran was coping 
with his recent traumatic loss in a relatively healthy 
fashion.

A treatment record from July 2008 notes acute grief and loss 
issues, as well as prominent guilt and severe insomnia.  The 
Veteran denied suicidal ideation since he stopped drinking.  
He reported that he went to church regularly, taking his 
grandson.  He also indicated that he attended alcoholics 
anonymous meetings and that his sponsor was very engaged.  
The assessment included chronic PTSD, exacerbated by 
traumatic grief after death of ex-wife.

In September 2008 the Veteran reported increased depression 
and isolation, and avoiding answering the phone or spending 
time with friends and family.  The provider noted that the 
Veteran continued to actively grieve the loss of his ex-
wife.  He reported that his sleep had been poor and that he 
had been overusing medication.  He acknowledged some 
suicidal ideation but denied any actual intent.  The 
provider noted that the Veteran was visibly more tense and 
dysphoric than during previous contacts, with positive 
psychomotor agitation.  His speech had normal pace and 
volume,  and content was organized and coherent.  He 
displayed a full range of affect, which was appropriate to 
the content of the discussion.  No psychotic symptoms were 
evident.  The assessment was complicated bereavement, 
depression, and PTSD.  The provider noted that he had some 
concern about the Veteran's safety and that ideally he would 
come in for voluntary admit; however, the Veteran declined 
inpatient treatment.  The provider offered an increased 
frequency of contact, and the Veteran was agreeable.  The 
provider noted that he would not hesitate to admit the 
Veteran if he requested hospitalization.

In January 2009 the Veteran agreed to a suicide risk 
reduction plan.  The Veteran was subsequently seen by his 
social worker in January 2009.  The Veteran spoke at length 
about suicidal and self-harm behavior and the provider 
suggested inpatient general psychiatric admission.  The 
Veteran declined, noting that he had plans to travel to 
Israel with his church group the following week and was not 
willing to miss the trip.  He denied current suicidal or 
homicidal ideation and reported his belief that the trip 
would improve his mood.  The following day, the provider 
noted that he had telephone contact with the Veteran, who 
reported that he spent the night at the home of a supportive 
friend and that his mood was much improved.  The content of 
his speech was very positive and future oriented.

Later in January 2009 the Veteran reported that his trip to 
Israel went well and that following it, he spoke at his 
church for 45 minutes during a Sunday service.  He spoke 
with the provider at length about his ability to speak with 
others about his trip and about his grieving process.  He 
did not report manic or depressed episodes.  

In February 2009 the Veteran reported that his mood 
continued to be good following his trip to Israel.  He 
denied suicidal ideation, and reported that he was working 
on improving his physical health.  He stated that he was 
keeping very busy, speaking at several church and recovery 
groups about his trip.  He related that he continued to feel 
very centered in his spiritual practice and that he had been 
invited to participate in three separate international 
missions.  He reported continuing contact with his family 
and stated that he had begun dating a woman from his church.  
He was anxious and agitated when discussing the retirement 
of his primary care provider, and the provider noted that 
this might be due to the fact that the Veteran had been 
seeking medication in the community without his VA medical 
provider's knowledge.  

An additional VA examination was conducted in February 2009.  
The Veteran's history was reviewed.  On mental status 
examination, the Veteran sat rather anxiously.  He was 
oriented.  He was moderately clean and groomed.  He sat with 
noticeable agitation and anxiety throughout the course of 
the evaluation, which abated only slightly.  Speech was 
noted for dysarthria secondary to at least moderate to 
severe symptoms of anxiety.  Volume was somewhat lower than 
normal.  The Veteran's expressed cognitions were abbreviated 
but were overall direct and appropriate to topic.  There was 
no indication of psychotic processes.  Affect was markedly 
restricted and the dominant mood was markedly dysphoric and 
moderately to severely anxious.  The Veteran reported no 
significant changes with respect to his memory since the 
last evaluation.  With respect to his history since the last 
examination, the Veteran reported that his significant other 
had died in her sleep in June 2008.  He reported that his 
most recent hospitalization was from August to September 
2006, and that he remained under the care of a VA 
psychiatrist and licensed clinical social worker.  He 
indicated that he attended church, and that he went on a 
trip to Israel which he found difficult but rewarding.  The 
examiner noted that the Veteran had been able to engage in 
some outings, primarily church activities.  He reported 
appreciating the support of his church but noted that being 
around others was anxiety inducing.  He reported ongoing 
sleep disturbance, intrusive thoughts and recollections, 
which gave rise to primary symptoms of anxiety, agitation, 
and hypervigilance.  He noted that he currently abstained 
from alcohol and other substances.  He reported that since 
returning from Israel his symptoms had somewhat improved.  
The examiner reviewed treatment records and noted the 
Veteran's report of meaningful relationships within the 
church.  The impression was PTSD, chronic, moderately severe 
to severe; major depressive disorder secondary to PTSD; and 
history of polysubstance dependence and abuse, aggravation 
with recent bereavement; polysubstance dependence in 
sustained remission; and alcohol dependence in sustained 
remission.  The examiner also noted borderline 
characteristics.  He assigned a GAF score of 45.  He noted 
that comorbid with the Veteran's PTSD was a history of 
alcohol and polysubstance abuse in full sustained remission 
by report.  He concluded that the overall impact of the 
Veteran's present psychological stress continued to pose 
significant difficulties for him in social and occupational 
interactions.  

In May 2009 the Veteran reported that a cousin had overdosed 
in his home and died, and that he subsequently used alcohol 
and drugs.  He denied suicidal ideation.  He reported that 
his family was very concerned and visited regularly.  
Subsequently he related that he had been isolated at home, 
feeing despondent, aneroid, and spending most of the time in 
bed.  He reported that he was depressed, guilty, and highly 
anxious.  The provider offered inpatient psychiatry 
admission but the Veteran declined.  He concluded that the 
Veteran would benefit from a general psychiatric admission, 
but noted that he did not appear to be in any imminent 
danger.  

At his hearing in October 2009, the Veteran testified that 
he had been hospitalized for his PTSD.  He indicated that he 
had nightmares almost nightly, and that he suffered from 
anxiety.  He also stated that he had panic attacks.  He 
stated that he was unable to work.  He noted that he had 
difficulty being around groups of people and that anger 
affected his relationships.  He indicated that he had 
attempted suicide in 1998 and 2001, but that he was 
uncertain whether the attempts were documented.  He 
indicated that his most recent employment with Boeing ended 
because he could not get along with people.  He indicated 
that he started drinking and that the employer wanted him to 
enter a treatment program for anger management and alcohol.  
The undersigned noted that the Veteran had shaking in his 
arms and legs, and the Veteran stated that he experienced 
shaking all of the time.  He testified that his VA social 
worker kept in close contact with him.  He indicated that 
the social worker had recommended further inpatient 
treatment.  He noted that he had not attended church since a 
friend had died two and a half months previously.  He stated 
that he might leave his house once per week to shop for 
groceries, but that sometimes he didn't leave for months and 
that his children would shop for him.  

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
Veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has considered whether staged ratings are 
warranted.  However, it finds that the disability has not 
significantly changed and that a uniform rating is 
appropriate.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008), a 100 percent evaluation is provided for 
PTSD where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and 
decrease in work efficiency.  38 C.F.R. § 4.130 (2008).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 
31-40 is assigned where there is some impairment in reality 
testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, is 
failing at school).  Id.  A score of 41-50 is assigned where 
there are, "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 is assigned where there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflict with peers or co-workers).  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Careful review of the record has led the Board to conclude 
that an evaluation of 100 percent is warranted, reflecting 
total occupational and social impairment.  In this regard, 
the Board notes the Veteran's report of sleep disturbance, 
flashbacks, nightmares, intrusive thoughts, startle 
response, avoidance, irritability, anger, and social 
isolation.  There is significant evidence that the Veteran's 
PTSD has severely impacted his social and occupational 
functioning; in fact, the Veteran is in receipt of a total 
rating due to unemployability due to PTSD, his sole service-
connected disability.  As early as September 1998 the 
Veteran was noted to be unsuitable for working with the 
public.  A March 2000 examiner concluded that there was 
major impairment in work relations and significant social 
impairment as well.  This examiner subsequently concluded 
that the Veteran's service-related difficulties, alone, 
appeared to cause total inability to gain or sustain 
competitive employment.  An April 2003 examiner concluded 
that the Veteran was markedly impaired and unemployable.  A 
VA provider reached the same conclusion regarding 
employability in October 2004.  In February 2005 a private 
provider stated that the Veteran's overwhelming fear of 
authority, anxiety, depression, and inability to secure and 
maintain employment were related to the in-service trauma.

The Board also observes that the Veteran has been assessed 
with notably low GAF scores.  A March 2000 VA examiner 
assigned a GAF score of 30-35.  At that time, the examiner 
concluded that the Veteran had severe difficulties 
associated with multiple traumatic experiences and that his 
anger and aggressive difficulties were worsened by service.  
On hospital admission in June 2001, the Veteran's GAF score 
was 30.  The Veteran reported that he had been drinking 
heavily and taking more than the prescribed amount of 
psychotropic medication for the month prior to admission.  
In fact, on admission, he admitted to having taken Valium 
just prior to presenting for hospitalization.  The GAF score 
on discharge was increased to 40, reflecting continuing 
major impairment.  An April 2003 VA examiner assigned a GAF 
score of 40, and provided diagnoses of PTSD, panic disorder, 
dysthymia, and alcohol dependence and poly substance abuse 
in remission.  On admission in February 2005 for an eight 
day hospitalization, the Veteran's GAF score was 32; 
following this short stay, his GAF score was 41 on 
discharge.  On domiciliary admission in April 2005 the 
Veteran's GAF score was 35; on discharge in May 2005 he was 
noted to be stable, and his GAF was 45, with diagnoses of 
PTSD, psychosis not otherwise specified, alcohol dependence, 
cocaine dependence, and continuous nicotine dependence.  
Clearly, these GAF scores reflect significant impairment in 
several areas and are indicative of serious impairment.  

In summary, the evidence, in the aggregate, shows that the 
Veteran's PTSD is manifested by a disability picture that 
more closely approximates that of total occupational and 
social impairment.  In reaching this conclusion, the Board 
took particular note of that fact that the use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code, and the most important consideration is 
whether or not the disability results in "total occupational 
and social impairment."  Having found that it does, the 
Board further concludes that a 100 percent schedular 
evaluation is warranted.

`



ORDER

Entitlement to an evaluation of 100 percent for PTSD is 
granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


